UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1508


RONALD SATISH EMRIT; NICOLE ROCIO LEAL-MENDZ,

                Plaintiffs - Appellants,

          v.

CHEAP-O-AIR; HOTEL ALISIOS BAVARO,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-00803-PWG)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit; Nicole Rocio Leal-Mendz, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Satish Emrit and Nicole Rocio Leal-Mendz appeal

the district court’s order dismissing their civil complaint.                  We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Emrit v. Cheap-O-Air, No. 8:13-cv-00803-PWG (D. Md. Apr.

1, 2013).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2